Citation Nr: 0835159	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-24 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for tension headaches.

2.	Entitlement to service connection for a lumbar spine 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1985 to May 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at a March 2008 hearing held at the RO in Columbia, 
South Carolina.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a lumbar 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record indicates the 
veteran is diagnosed with tension headaches that are 
etiologically related to active service.


CONCLUSION OF LAW

Chronic tension headaches were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran asserts she is entitled to service connection for 
chronic headaches.  Specifically, she contends that she began 
to suffer from chronic headaches while on active duty and 
continues to receive treatment for headaches.

Initially, the Board observes that a review of the veteran's 
service treatment records reveals no evidence of migraine 
headaches or other chronic headaches prior to entering active 
service.  In this regard, the Board notes a February 1985 
Report of Medical History, completed by the veteran upon her 
entrance in service, notes no history of frequent or severe 
headaches.  Furthermore, the Board notes a February 1985 
Report of Medical Examination does not note a diagnosis of 
chronic headaches.  Thus, the presumption of soundness 
applies.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2007).  See also Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  

Significantly, the Board observes that the veteran was 
provided a VA examination in March 2005, prior to her 
separation from active service.  After a review of the 
veteran's medical history and a physical examination, the VA 
examiner found that the veteran's headaches fit the criteria 
for tension type headaches occurring twice each month. 

In reviewing the evidence of record, the Board finds that the 
veteran has been diagnosed with a chronic disability, namely 
tension headaches.  As she is presumed sound upon entering 
active duty service, and was diagnosed with tension headaches 
by a VA examiner prior to her separation from active service, 
the Board concludes that service connection for tension 
headaches is warranted.


ORDER

Service connection for tension headaches is granted.


REMAND

The veteran is seeking entitlement to service connection for 
a lumbar spine disorder.  Specifically, she contends that she 
experiences severe pain and limited range of motion due to an 
injury incurred while on active duty.

The Board observes that the record contains conflicting 
opinions as to whether the veteran currently suffers from a 
chronic lumbar spine disorder.  In the regard, an August 2004 
statement by Dr. Dickey, a private physician, notes a 
"working diagnosis" of chronic lumbar facet syndrome, but 
also notes the possibility of mild thoracic outlet syndrome 
or other peripheral nerve entrapment syndrome.  However, a 
March 2005 VA spine examination found no evidence of 
orthopedic or neurological dysfunction of the lumbar spine.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As noted above, while the record contains a 
diagnosis of a current lumbar spine disorder, the record is 
unclear as to whether the veteran currently suffers from such 
a disability.  As such, further evidentiary development, 
namely a VA examination, is necessary before the Board can 
render a decision.


Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any lumbar spine disorder.  The claims 
file, including this remand, must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review was 
accomplished.  The examination should 
include a review of the veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  
After reviewing the record and 
examining the veteran, the examiner 
should specify whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that a current lumbar spine 
disorder exists.  If it is at least as 
likely or not or greater probability 
that a current lumbar spine disorder 
exists, answer whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's current 
lumbar spine disorder is etiologically 
related to her active service.  

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related 
to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why this is so.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


